Citation Nr: 1631572	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right tibial cyst, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to April 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran's March 2013 VA Form 9, substantive appeal, reflected his desire to participate in a hearing before a member of the Board.  However, in a June 2016 Report of General Information, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2015).

Additional evidence, in the form of an August 2015 VA knee and lower leg examination was associated with the record subsequent to the most recent, September 2014 supplemental statement of the case issued for the claim on appeal herein.  Neither the Veteran nor his representative waived review of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2015). However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal for the relevant issue was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran.  The August 2015 VA knee and lower leg examination was developed by VA.  Nevertheless, the August 2015 VA knee and lower leg examination did not address the etiology of the Veteran's right tibial cyst.  Moreover, as the issue on appeal is remanded for further development, the AOJ will be able to consider the additional evidence on readjudication of the issue following completion of the actions requested in the Remand below.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks service connection for a right tibial cyst and claims that the disorder is caused or aggravated by his service-connected right knee disability.  Specifically, in his July 2011 notice of disagreement, the Veteran stated his right tibia bone cyst was directly connected to his right knee trauma because if his right tibia had not been drilled into then a bone cyst would have never occurred.  Although he was afforded a VA examination with respect to this claim in August 2014, the Board finds the August 2014 VA examination report is inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The August 2014 VA examiner opined that the Veteran's the right tibial bone cyst was less likely than not related to the service-connected right knee surgery.  The August 2014 VA examiner found there was no evidence from the records reviewed that the bone cyst in the right tibia was related to the service-connected arthritis right knee postoperative repair of the patella as there was no evidence of surgery on the tibia on the surgical report in 1980 while in service.  However, the VA examiner did not provide an opinion as to whether the Veteran's right tibial cyst was aggravated by his service-connected right knee disability.  Thus, the August 2014 opinion does not adequately address all medical questions at issue with respect to this claim.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, a remand is needed in order to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Return the August 2014 VA examination report and file to the examiner who provided the opinion (or another examiner if unavailable) for an addendum opinion that addresses aggravation.  With respect to the Veteran's right tibial cyst, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's right tibial cyst was AGGRAVATED (i.e., made chronically worse) by his service-connected traumatic arthritis of the right knee, postoperative.  The examiner should consider the Veteran's theory that his right tibia bone cyst was directly connected to his right knee trauma because if his right tibia had not been drilled into then a bone cyst would have never occurred.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

2.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




